Citation Nr: 0815689	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1980 to September 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In September 2006, the Board decided other issues and 
remanded the issues of service connection for right and left 
hand disorders.  The required development has been completed 
and the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran does not have a right hand disorder as the 
result of disease or injury in service.  

2.  The veteran does not have a left hand disorder as the 
result of disease or injury in service.  


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  A left hand disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statements of the case (SSOC's) issued 
in April 2005 and August 2007, after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The required notice was provided in 
October 2006.  Although the initial notice did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA clinical records.   The appellant was afforded 
VA medical examinations and medical opinions were obtained.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

This claim fails because the first element has not been met.  
It is not enough to show injury during service, there must 
currently be a residual disability.   Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Moreover, a claimant's complaints are simply the claim and 
not sufficient to establish a current disability.  Competent 
evidence, such as a diagnosis from a medical professional, is 
required to establish a current disability.  38 C.F.R. 
§ 3.159(a) (2007); see also Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  With 
that in mind, the Board has reviewed the evidence.  

The service medical records contain an October 1997 report 
that the veteran had pain in all 10 fingers, under the finger 
nails, swelling primarily in the right hand, and a splinter 
in the right index finger, under the nail.  The swelling 
reportedly started the previous Sunday, while she was trying 
to scrub out stains in clothes.  She denied any previous 
Reynaud's phenomenon symptoms.  Objectively, the right hand 
finger tips were slightly erythematous and swollen.  A 
papular/macular rash led to the assessment that she had 
contact dermatitis/allergic reaction.  Medication was 
recommended.  

In September 1999, while still on active service, the veteran 
was seen at a VA medical center for a complaint of pain in 
the metacarpal area of the hands, bilaterally, for 2 weeks.  
There was no specific injury.  She worked on a computer.  The 
hands had mild tenderness in the metacarpal area.  There was 
no swelling or inflammation.  The assessment was a strain of 
the hands versus an early osteoarthritis.  Medication was 
recommended.  

The veteran's upper extremities were found to be normal on 
examination for retirement in April 2001.  

The veteran's complaints of occasional hand tremors were 
considered in the November 2001 VA neurological examination.  
Motor and sensory examination results were intact.  
Extrapyramidal examination showed no tremor, chorea, 
choreiform disorder, tics, or paramyoclonus.  Deep tendon 
reflexes were normal throughout.  There were no pathological 
reflexes.  The diagnosis was a normal neurological 
examination.  

The veteran's hands were examined by VA in December 2001.  
The claims folder was reviewed.  She complained of stiffness 
and pain in her hands since several years earlier.  She 
reported occasional redness and warmth in the joints of her 
hands.  Examination disclosed no anatomical defects.  There 
was no rubor, calor, or swelling.  There was a full range of 
motion, with 90 degrees of flexion and extension to 0 
degrees, in the metacarpophalangeal, proximal 
interphalangeal, and distal phalangeal joints of fingers 1 
through 5 on both hands.  Examination for functional defects 
showed none.  The veteran was able to touch the tip of her 
thumb to each of her fingers of each hand and she was able to 
touch the tips of her fingers to the median transverse fold 
of the palm.  Tests of grasping revealed a 5/5 grip in each 
hand.  She was able to use her hands for grasping, pushing, 
pulling, twisting, probing, writing, touching and expression.  
The examination concluded with a diagnosis of no pathology 
found in the hands.  

In September 2002, the veteran came to a VA medical center 
with complaints including pain in the joints of her hands.  
The extremities had no edema, cyanosis, or other relevant 
findings.  

A VA clinical note of June 2003 shows the veteran complained 
of itching of both hands and feet, and left hand pain.  The 
palms of the hands and soles of the feet were unremarkable.  
There was no pain, skin lesions, erythema, tenderness, 
clubbing, cyanosis, edema, skin discoloration, trauma, 
ulcers, or callus.  The assessment was pruritus of the feet 
and palms of the hands.  The possibility of urticaria was 
considered.  

In August 2003, the veteran was seen at a VA clinic with 
complaints of intermittent left hand pain for 2 to 3 months, 
with occasional numbness.  At the time she was seen, there 
was no pain or loss of hand grip.  There was a positive 
Phalen's test.  [Phalen's test or maneuver is for detection 
of carpal tunnel syndrome.  Dorland's Illustrated Medical 
Dictionary, 984, 985; 28th ed. 1994.]  The hand grip was 
good.  Tinnel's sign was negative.  There was no hand or 
wrist deformity.  The assessment was intermittent wrist pain 
with paresthesia.  The possibility of carpal tunnel syndrome 
was considered.  The plan was to treat it with a wrist splint 
and non-steroidal anti-inflammatory drugs for pain.  If there 
was no improvement, nerve conduction studies were possible.  

The veteran called later in August 2003 to discuss laboratory 
test results.  She was next seen in June 2004, for other 
matters.  There is no record of any continuing hand or wrist 
problems.  

Pursuant to the remand of this Board, the veteran was 
examined for bilateral hand pain, in October 2006.  The 
claims file and medical records were reviewed.  The veteran 
reported that she had been a personnel sergeant and had done 
extensive data entry work during service and experienced 
bilateral hand pain for several years.  She gave a history of 
decreased hand strength and dexterity, as well as pain.  All 
fingers and thumbs reportedly experienced flare-ups of pain 
every 2 to 3 weeks, lasting 2 or 3 days.  They came on 
spontaneously and were alleviated by hand grip exercises.  
The report shows that each joint and each finger was examined 
in detail, with consistently negative findings.  X-ray 
studies showed no radiographic evidence of osseous, 
articular, or soft tissue abnormalities.  The examiner 
concluded that there was no clinical or radiographic evidence 
of osteoarthritis and the veteran had a negative hand 
examination.  

Conclusion

The service medical records document hand symptoms during 
service.  However, these symptoms varied.  On both occasions 
reported in the service medical records, the conditions were 
treated and there were no further complaints.  The veteran 
reports that she experienced episodes of hand pain in 
conjunction with her work doing data entry during service.  
As a lay witness, she is competent to report what she 
experienced.  However, not every stress or strain results in 
a chronic disability.  As a lay witness, the veteran does not 
have the medical training and experience to diagnosis a 
current disability, or to connect it to service.  

In this case, the veteran has been afforded 3 VA specialist 
examinations as well as examinations by VA clinicians.  
Nevertheless, the doctors repeatedly found no hand 
disability.  The findings and diagnoses by the trained 
medical personnel overwhelm the veteran's claim, which has no 
support from any competent medical witness.  The medical 
reports form a preponderance of evidence, which establishes 
that the veteran does not have a right or left hand 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right hand disorder is denied.  

Service connection for a left hand disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


